Citation Nr: 1716444	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  09-00 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972 and September 1973 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's appeal can be adjudicated.  In March 2016, the Board remanded this appeal to obtain additional treatment records, a new VA examination, and a medical opinion.  In pertinent part, the Board instructed the examiner to provide an opinion on whether the Veteran meets the criteria for a diagnosis of PTSD, and if not, to rationalize such a finding against the Veteran's treatment records denoting a current diagnosis of PTSD.

Review of the record reflects that treatment records were obtained, an examination was completed, and an opinion was obtained.  In an April 2016 examination report, the Veteran was diagnosed as having an unspecified personality disorder.  The examiner further stated that the Veteran did not meet the criteria for PTSD.  She highlighted that Criterion A was not sufficiently met.  There was no discussion with regard to VA treatment records diagnosing PTSD.  Indeed, records as recent as March 2016 show that the Veteran was diagnosed ("based on DSM-V criteria") as having a mood disorder, depression, and PTSD.  

The Board finds that the April 2016 opinion is inadequate for adjudicative purposes.  In this regard, the examiner was directed to rationalize a negative finding for PTSD against treatment records indicating a current PTSD diagnosis, which the examiner did not do.  Because the examiner failed to address these records, the Board finds that the development conducted fails to comply with the March 2016 remand directives, and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Consequently, an addendum opinion is necessary to account for the Veteran's treatment records denoting a current diagnosis of PTSD.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  

2. Then, return the file to the VA examiner who conducted the April 2016 mental disorders examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.

The examiner should address the following:

a. Identify/diagnose any acquired psychiatric disorder that presently exists or that has existed since September 2007.  Specifically, state whether the Veteran meets the DSM criteria for a diagnosis of PTSD, depression, and/or mood disorder.  

b. If PTSD is found, the stressor relied on should be noted in the record.  

c. For each assigned current psychiatric diagnosis, state whether it is as likely as not that the disorder had its onset in service or is otherwise etiologically related to the Veteran's active service, to include being the result of an incident or stressor during service.

d. If a diagnosis of PTSD or any other acquired psychiatric disorder is not made, the examiner must rationalize such a finding against the Veteran's treatment records denoting a current diagnosis of PTSD, depression and mood disorder and the administration of psychiatric medications to treat the same.  

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

